Hammond, J.
This is an action by the administratrix of the estate of Orissime Dorey on an insurance policy on the life of said Dorey, dated May 13, 1895. By the terms of the policy no obligation was assumed by the defendant unless the insured was, at its date, in sound health. At the trial before a jury the only issue was whether or not Dorey was in sound health at that time. Upon this question evidence was introduced on each side. Without reciting it here in detail, it is sufficient to say that the evidence introduced by the plaintiff would, if believed, warrant a verdict for the plaintiff, and that introduced by the defendant would, if believed, warrant a verdict for the defendant. A pure question of fact, and not of law, was raised. The first request was rightly refused.
Although the second request was not given in its exact terms, it was substantially given, and in clear language.

Exceptions overruled.